Citation Nr: 0602776	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic urinary tract 
obstruction disability, characterized as urethral pelvic 
junction obstruction.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In December 2005, the veteran testified at a personal hearing 
before the Board. A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2005).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  

The veteran asserts that service connection is warranted for 
chronic urinary tract obstruction disability, characterized 
as urethral pelvic junction obstruction.  The veteran's 
service medical records indicate that he sought treatment for 
a genitourinary disability.  In this regard, his service 
medical records reflect that in 1957 and April 1965, prior to 
entering service, the veteran had been diagnosed with acute 
glomerulonephritis.  An examiner noted the history of such 
diagnosis on the veteran's February 1969 induction 
examination.  The record further reflects that in March 1969, 
the veteran, who reported a history of nephritis, sought 
treatment for hematuria.  The examiner's impression was rule 
out chronic glomerulonephritis.  In December 1969, a dentist 
reported that the veteran had a history of nephritis and 
indicated that abnormal urine was noted on the veteran's 
induction physical.  He requested that the veteran's kidney 
be evaluated for kidney dysfunction.  Further, in September 
1970, the veteran underwent an intravenous pyelogram (IVP).  
The examiner, who indicated that the IVP was ordered because 
of the veteran's history of glomerulonephritis, diagnosed the 
veteran with marked caliectasis of the right kidney with 
probably partial obstruction at pelvic-ureteral junction.  
The veteran underwent another IVP in October 1970.  The 
examiner's diagnosis was non-rotated kidney, right side, with 
moderate calicectasis involving the mid calyceal set on the 
right side.  On his November 1970 separation examination, the 
veteran again reported a history of nephritis.  The examiner 
reported that in September 1970, the veteran was diagnosed 
with ureteropelvic junction obstruction and had a catheter 
passed and underwent an IVP.  The veteran underwent another 
IVP in January 1971.  The examiner reported that there had 
been no change since the previous exam and again diagnosed 
the veteran with mild calicectasis, right kidney calyces 
only, not obstructive.

The veteran's current medical records reflect that since 
1990, he has sought treatment for a kidney disability and has 
been diagnosed with urethral stricture with obstructive 
voiding symptoms, chronic prostatitis, and benign prostatic 
hypertrophy.  In March 2001, an examiner also reported that 
the veteran had a malrotation abnormality involving the right 
kidney and that the veteran's calyces and renal pelvic were 
also mildly dilated, indicating that there may be some 
obstruction.  He also reported that he thought that "most" 
of the veteran's obstructive urinary symptoms were from his 
benign prostatic hypertrophy.

The record reflects that the veteran underwent a VA 
genitourinary examination in September 2002.  However, the 
Board, in reviewing the September 2002 examination, finds 
that the examiner did not fully discuss the veteran's in-
service symptomology, including the pre-existing nephritis 
for which he was evaluated in service, or provide adequate 
supporting rationale for his opinion.  Thus, in light of the 
inadequacy of the September 2002 opinion as to the nature and 
etiology of the veteran's genitourinary disability and the 
fact that some of the veteran's current genitourinary 
disability may have preexisted service, the Board finds that 
an attempt should be made to secure all records of treatment 
of a genitourinary disability prior to service, as well as a 
clinical opinion as to nature and etiology, to include 
aggravation, of any current genitourinary disability 
demonstrated.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for genitourinary 
disabilities prior to, and since, his 
military service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should then be afforded a 
VA genitourinary examination to determine 
the nature and etiology of his 
disabilities.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran's preexisting 
genitourinary disability was aggravated 
by the veteran's service in the military 
or, in the alternative, whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the veteran's 
current genitourinary disability is 
etiologically related to his service in 
the military. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.


All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination and the examiner 
should indicate whether or not such file 
was reviewed.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


